Citation Nr: 0620931	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from September 1965 to April 
1972.  He died in October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office, in Manila, the Republic of the 
Philippines.

The Board notes that in her October 2004 substantive appeal, 
the appellant requested a hearing before the Board.  However, 
in a subsequent communication dated in November 2004, the 
appellant withdrew that request.


FINDINGS OF FACT

1.  In a rating decision of March 1994, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement but did not 
perfect her appeal.

2.  The evidence received since the RO's March 1994 rating 
decision is relevant and probative of the issue at hand.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  Hepatitis was not demonstrated during the veteran's 
service or for many years thereafter.

5.  A service-connected disability did not play a role in the 
veteran's death; render him less able to withstand the 
effects of his fatal underlying disease or diseases; or 
hasten his death.


CONCLUSIONS OF LAW
1.  The March 1994 rating decision is final.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  A service-connected disability did not cause or 
contribute substantially or materially in causing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the appellant's request to reopen her 
claim was received in March 2004, after the enactment of the 
VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in March 2004 
instructed appellant regarding the law pertaining to her 
claim and indicated the evidence necessary to support the 
claim.  The letter indicated that VA would make reasonable 
efforts to help the appellant obtain evidence supportive of 
her claim.  This March 2004 VCAA letter predated the RO's 
decision on the merits of the appellant's claim, which was 
issued in June 2004.

The Board thus concludes that VA has complied with the notice 
requirements of the VCAA and the implementing regulations in 
this case.  

In addition, the appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the appellant's claim in March 1994 because 
acute hepatitis was not shown in service and there was no 
evidence in the record that related the veteran's death to 
his active service.  

The evidence of record at the time of the March 1994 rating 
decision included the veteran's service medical records.  
They show no diagnosis of hepatitis, and no abnormal finding 
pertaining to the veteran's liver.  In January 1972 the 
veteran was examined and found to be qualified for discharge.  

The evidence also included the death certificate, which 
indicates that the veteran died at his residence as the 
result of acute hepatitis.  

The evidence received since the March 1994 rating decision 
includes a statement from N.M.P., M.D., which indicates that 
the veteran died from hepatitis.  Dr. P. indicated that the 
"disease has a very big possibility that he contracted 
sometimes during his assignment in Vietnam War working as a 
chief cook" and that "during this period in Vietnam he was 
hospitalized on various occasions due to Acute Hepatitis."  

The appellant's claim was denied, in part, because there was 
no evidence of record that related the veteran's fatal 
hepatitis to service.  Based upon the reasoning at the time 
of the prior decision, the evidence received since the RO's 
March 1994 decision is relevant and probative of the issue at 
hand, and the claim is reopened.  

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As noted above, at the time of the veteran's death, service 
connection had not been established for any disability.  The 
Board further notes that there is no indication in the 
service medical records that the veteran suffered from 
hepatitis.  The appellant has submitted no evidence that the 
veteran was treated for hepatitis during service or in the 
years following the veteran's discharge from service.  In 
fact, the first indication of hepatitis is contained in the 
October 1989 death certificate, which is many years after the 
veteran's April 1972 discharge from the Navy.  

The Board has considered the statement by Dr. P., but 
concludes that such statement is essentially based on a 
report by the appellant.  With regard to this evidence, the 
Board observes that reliance on an appellant's statements 
renders a medical report incredible only if the Board rejects 
the statements of the appellant.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), (citing Wilson v. Derwinski, 2 
Vet.App. 614, 618 (1992) for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet.App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet.App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran rejecting 
it).  In this case, although Dr. P. states that the veteran 
was hospitalized for acute hepatitis during service, the 
service medical records are silent with regard to any 
treatment for hepatitis.  The only report of hospitalization 
in the veteran's service medical records relates to a 
traumatic subarachnoid hemorrhage in July 1968.  At that 
time, admission laboratory tests were normal.

There is nothing to suggest that Dr. P. had personal 
knowledge of the in-service events reported by the appellant.  
Therefore, he is not competent to establish that the veteran 
was treated or hospitalized for hepatitis during service.  
Accordingly, his opinion is no better than the underlying 
information provided to him by the appellant.  Again, the 
Board notes that the appellant's report of hepatitis during 
service is unsupported by the record.  The Board has reviewed 
the entire record and finds that the assertions of the 
appellant are unsupported, and not reliable.  Similarly, 
medical opinions based upon an unreliable history, as 
discussed above, are equally unreliable.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  




ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


